NO. 07-06-0030-CR

NO. 07-06-0031-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 4, 2006



______________________________





DAWNA MILLER MAULDIN, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;



NO. 6633 & 6634; HONORABLE LEE WATERS, JUDGE



_______________________________



Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Following pleas of not guilty, appellant Dawna Miller Mauldin was convicted by the trial court of two counts of theft of trade secrets.  Punishment was assessed at ten years confinement, suspended for 10 years, and a $5,000 fine, which was not suspended.  Appellant timely perfected these appeals.  

The District Clerk of Gray County filed a motion for extension of time in which to file the clerk’s records indicating appellant had not paid nor made arrangements to pay for the records.  The court reporter notified the Clerk of this Court that appellant’s counsel had instructed him not to prepare the reporter’s records because counsel anticipated filing a motion to dismiss the appeals.  Appellant’s counsel notified the Clerk of this Court in mid-March that he would file a motion to dismiss in early April.  To date neither the clerk’s records nor reporter’s records have been filed and the deadlines for doing so have expired.  Neither has a motion to dismiss been filed.  By letter dated April 17, 2006, this Court directed counsel to either file the appellate record or a motion to dismiss by April 28, 2006, noting that failure to do so might result in dismissal.  Counsel did not respond.

Accordingly, the appeals are dismissed for want of prosecution and failure to comply with a directive from this Court.  
See
 Tex. R. App. P. 37.3.

Don H. Reavis

    Justice





Do not publish.